                       Case 2:18-cr-00249-MMB Document 667 Filed 04/15/21 Page 1 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania
                                                                           )
              UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                  v.                                       )
                      JAMEEL HICKSON
                                                                           )
                                                                           )       Case Number: DPAE2:18CR00249-004
                   a/k/a "Meliano" and "OG"
                                                                           )       USM Number: 76807-066
                                                                           )
                                                                           )        Troy Archie, Esquire
                                                                           )       Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
  which was accepted by the court.
Ill was found guilty on count(s)         1s and 12s of the Second Superseding Indictment
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended                Count
21 USC§846,841(a)(1 ),           Conspiracy to distribute 50 grams or more of                               6/30/2018                     1s

(b)(1)(A)                        methamphetamine, 5 kilograms or more of cocaine, 280

                                 grams or more of crack and 100 grams or more of heroin

       The defendant is sentenced as provided in pages 2 through          _ _9__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
Ill The defendant has been found not guilty on count(s)           6s
                                                                ---::c=---------------------------
D Count(s)                                              Dis        Dare dismissed on the motion of the United States.
               ------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                          4/7/2021
                                                                         Date oflmposition of Judgment


                                                                                                    s/ Michael M. Baylson
                                                                         Signature of Judge




                                                                                              Michael M. Baylson, U.S.D.C.J.
                                                                         Name and Title of Judge


                                                                                                          4/15/2021
                                                                         Date
                       Case 2:18-cr-00249-MMB Document 667 Filed 04/15/21 Page 2 of 9
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                                          Judgment-Page   2     of    9
DEFENDANT: JAMEEL HICKSON a/k/a "Meliano" and "OG"
CASE NUMBER: DPAE2:18CR00249-004

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section                  Nature of Offense                                    Offense Ended           Count
21 USC§841 (a)(1 ),               Possession with intent to distribute a controlled    6/30/2018              12s

(b)(1 )(A); 18:2                  substance; Aiding and abetting
                        Case 2:18-cr-00249-MMB Document 667 Filed 04/15/21 Page 3 of 9
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                   Judgment- Page   -~3-   of   9
 DEFENDANT: JAMEEL HICKSON a/k/a "Meliano" and "OG"
 CASE NUMBER: DPAE2:18CR00249-004

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 Two hundred-forty (240) months consisting of a term of 240 months on Count 1 and a term of 240 months on Count 12, all
 such terms to run concurrently.




     D The court makes the following recommendations to the Bureau of Prisons:




     liZl   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                 D a.m.       D p.m.       on
                    ---------
            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL


                                                                          By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
                         Case 2:18-cr-00249-MMB Document 667 Filed 04/15/21 Page 4 of 9
 AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                           Judgment-Page      4     of _ _.:,:.9_ _
 DEFENDANT: JAMEEL HICKSON a/k/a "Meliano" and "OG"
 CASE NUMBER: DPAE2:18CR00249-004
                                                         SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:

     Five (5) years consisting of a term of 5 years on Count 1 and a term of 3 years on Count 12, all such terms to run
     concurrently.




                                                       MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  D The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
5.       Ill' You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 2:18-cr-00249-MMB Document 667 Filed 04/15/21 Page 5 of 9
 AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page        5
                                                                                                                ---"---- 0     r         9
                                                                                                                                   -----'"-----
 DEFENDANT: JAMEEL HICKSON a/k/a "Meliano" and "OG"
 CASE NUMBER: DPAE2:18CR00249-004

                                        STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
 2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
 4.    You must answer truthfully the questions asked by your probation officer.
 5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to ftnd full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
                       Case 2:18-cr-00249-MMB Document 667 Filed 04/15/21 Page 6 of 9
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B - Supervised Release
                                                                                            Judgment-Page   -=6-   of        9
DEFENDANT: JAMEEL HICKSON a/k/a "Meliano" and "OG"
CASE NUMBER: DPAE2:18CR00249-004

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 The defendant shall refrain from the illegal possession and/use of drugs and shall submit to urinalysis or other forms of
 testing to ensure compliance. The defendant shall submit to drug treatment, as approved by the Court after receiving a
 recommendation by the US Probation Office. The defendant shall abide by the rules of any program and remain in
 treatment until satisfactorily discharged with the approval of the Court.

 The defendant shall provide the US Probation Office with full disclosure of his financial records to include yearly income tax
 returns upon the request of the US Probation Office. The defendant shall cooperate with the probation officer in the
 investigation of his financial dealings and shall provide truthful statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
obligation or otherwise has the express approval of the Court.
AO 245B (Rev. 09/19)    Case in
                       Judgment 2:18-cr-00249-MMB
                                 a Criminal Case                     Document 667 Filed 04/15/21 Page 7 of 9
                       Sheet 5 -   Criminal Monetary Penalties
                                                                                                           Judgment -   Page       7    of        9
  DEFENDANT: JAMEEL HICKSON a/k/a "Meliano" and "OG"
  CASE NUMBER: DPAE2:18CR00249-004
                                                   CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                 Restitution                Fine                  AVAA Assessment*                JVTA Assessment**
 TOTALS            $ 200.00                   $                          $ 5,000.00            $                               $



  D The determination ofrestitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'l!1:ent, unless specified otherwise in
       the priority: order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                    Total Loss***                Restitution Ordered             Priority or Percenta2e




TOTALS                                $                           0.00              $           0.00
                                                                                        ----------


D      Restitution amount ordered pursuant to plea agreement $
                                                                             ----------
D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

liZl   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       liZl the interest requirement is waived for the           liZl fine    D restitution.
       D the interest requirement for the            D fine        D restitution is modified as follows:

* Amy, Vickyyand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for ictims of Trafficking A.ct of2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)    Case in2:18-cr-00249-MMB
                       Judgment  a Criminal Case              Document 667 Filed 04/15/21 Page 8 of 9
                       Sheet 6- Schedule of Payments
                                                                                                           Judgment - Page     8     of        9
 DEFENDANT: JAMEEL HICKSON a/k/a "Meliano" and "OG"
 CASE NUMBER: DPAE2:18CR00249-004

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$ ~2=0~0~.0~0~~~ due immediately, balance due

            D     not later than                                  , or
            •     in accordance with D      C,    D    D,    D     E,or      •   Fbelow; or

 B     D    Payment to begin immediately (may be combined with            DC,         D D, or      D F below); or

 C    D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                          (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     •     Special instructions regarding the payment of criminal monetary penalties:
             The defendant may participate in the BOP Inmate Financial Responsibility Program and provide a minimum
             payment of $25 per quarter towards the fine/restitution. In the event the fine/restitution is not paid prior to the
             commencement of supervision, the defendant shall satisfy the amount due in monthly installments of not less than
             $25.00 to commence 30 days after release from confinement. The defendant shall notify the US Attorney for this
            district within 30 days of any change of mailing address or residence that occurs while any portion remains unpaid.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                 Joint and Several               Corresponding Payee,
      (including defendant number)                       Total Amount                       Amount                         if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
      a) $8,101 in United States currency seized on September 11, 2017, from 3234 North Sydenham Street, Philadelphia,
      PA;

Pa)'!!lents shall be a_pplied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
(5J fine principal, (b) fine interest, (7) community restitution, (8) NTA assessment, ('J) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
AO 245B (Rev. 09/19)   Case
                       Judgment2:18-cr-00249-MMB
                                in a Criminal Case Document 667 Filed 04/15/21 Page 9 of 9
                       Sheet 6B- Schedule of Payments
                                                                                        Judgment-Page    9       of     9
DEFENDANT: JAMEEL HICKSON a/k/a "Meliano" and "OG"
CASE NUMBER: DPAE2:18CR00249-004

                                           ADDITIONAL FORFEITED PROPERTY

   b) $11,780 in United States currency seized on June 4, 2018, from 1815 JFK Boulevard, Apt. 2411, Philadelphia, PA;

  c) $1,098 in United States currency seized on June 12, 2018, from 2900 North Taylor Street, Philadelphia, PA;

  d) $11,153.25 in United States currency seized on October 18, 2018, from 3234 North Sydenham Street, Philadelphia,
  PA;

  e) $27,750 in United States currency seized on October 18, 2018, from 1 Brown Street, Apt. 1806, Philadelphia, PA;

  f) $1,000 in United States currency seized on October 18, 2018 from 5761 W. Hunter Street, Philadelphia, PA;

  g) One (1) metal bracelet with clear stones, seized from Jameel Hickson, on October 18, 2018;

  h) One (1) white metal necklace with a cross containing clear stones, seized from Jameel Hickson, on October 18,
  2018;

  i) One (1) yellow metal necklace, seized from Jameel Hickson, on October 18, 2018; and

  j) One (1) Audemars Piguet Watch with clear stones, seized from Jameel Hickson, on October 18, 2018
